Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (x) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED October 31, 2008 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-8174 Conolog Corporation (Exact name of registrant as specified in its charter) Delaware 22-1847286 (State or other jurisdiction of organization) (I. R. S. Employer Identification No.) 5 Columbia Road Somerville, NJ 08876 (Address of principal executive offices and zip code) Registrant's telephone number, including area code: (908) 722-8081 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such report(s), and (2) has been subject to such filing requirement for the past 90 days . YESxNO APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PROCEEDING FIVE YEARS. Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Sections 12, 13, or 15 (d) of the Securities Exchange Act of 1934 subsequently to the distribution of securities under a plan confirmed by a court. YES NO APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer's classes of common stock, as of the latest practicable date. Shares Outstanding at December 1, 2008 Class (Inclusive of Treasury Stock) Common Stock, $0.01 par value 3,526,015 INDEX PART I FINANCIAL INFORMATION Item 1. CONDENSED CONSOLIDATED FINANCIAL STATEMENTS Condensed Consolidated Balance Sheets as of October 31, 2008 (Unaudited) and July 31, 2008 (Audited) Condensed Consolidated Statements of Operations for the three months ended October 31, 2008 and 2007 (Unaudited) Condensed Consolidated Statements of Cash Flows for the three months ended October 31, 2008 and 2007 (Unaudited) Notes to Condensed Consolidated Financial Statements (Unaudited) Item 2. MANAGEMENTS DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS AND FINANCIAL CONDITION Item 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK Item 4T. CONTROLS AND PROCEDURES PART II OTHER INFORMATION Item 1. LEGAL PROCEEDINGS Item 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS Item 3. DEFAULTS UPON SENIOR SECURITIES Item 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS Item 5. OTHER INFORMATION Item 6. EXHIBITS SIGNATURES AND CERTIFICATIONS 2 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets ASSETS October 31, 2008 July 31, 2008 (Unaudited) (Audited) Current Assets: Cash and Cash equivalents $ $ Certificate of deposit - Accounts receivable, net of allowance Prepaid expenses Current portion of note receivable Inventory Other current assets Total Current Assets Property and equipment: Machinery and equipment Furniture and fixtures Automobiles Computer software Leasehold improvements Total property and equipment Less: accumulated depreciation ) ) Net Property and Equipment Other Assets: Deferred financing fees, net of amortization Note receivable, net of current portion Total Other Assets TOTAL ASSETS $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 3 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Balance Sheets, Continued LIABILITIES AND STOCKHOLDERS' EQUITY October 31, 2008 July 31, 2008 (Unaudited) (Audited) Current Liabilities: Accounts payable $ $ Accrued expenses - Current convertible debenture, net of discount Total Current Liabilities Total Liabilities Stockholders' Equity Preferred stock, par value $.50; Series A; 4% cumulative; 500,000 shares authorized; 155,000 shares issued and outstanding at October 31, 2008 and July 31, 2008 , respectively. Preferred stock, par value $.50; Series B ; $.90 cumulative; 2,000,000 shares authorized; 1,197 shares issued and outstanding at October 31, 2008 and July 31, 2008 , respectively. Common stock, par value $0.01; 30,000,000 shares authorized; 3,492,656 and 2,787,469 shares issued and outstanding at October 31, 2008 and July 31, 2008 respectively including 9 shares held in treasury. Contributed capital Accumulated deficit ) ) Treasury shares at cost ) ) Deferred compensation ) ) Prepaid consulting ) ) Total Stockholders Equity TOTAL LIABILITIES AND STOCKHOLDERS ' EQUITY $ $ The accompanying notes are an integral part of the condensed consolidated financial statements 4 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Operations (Unaudited) For the Three Months Ended October 31, OPERATING REVENUES Product revenue $ $ Cost of product revenue Materials and Labor used in production Write down of obsolete inventory parts - Total Cost of product revenue Gross Profit (Loss) from Operations ) Selling, general and administrative expenses Loss Before Other Income (Expenses) ) ) OTHER INCOME (EXPENSES) Interest expense ) ) Interest income Induced conversion cost ) ) Write off of discount on converted debt - ) Amortization of deferred loan discount ) ) Amortization of deferred loan cost ) ) Total Other Income (Expense) ) ) Loss before provision for income taxes ) ) Provision for income taxes - - NET LOSS APPLICABLE TO COMMON SHARES $ ) $ ) NET LOSS PER BASIC AND DILUTED COMMON $ ) $ ) SHARE WEIGHTED AVERAGE NUMBER OF COMMON SHARES OUTSTANDING * *Represents retroactive application of 1:4 reverse stock split. The accompanuing notes are an integral part of the condensed consolidated financial statements 5 CONOLOG CORPORATION AND SUBSIDIARIES Condensed Consolidated Statements of Cash Flows For The Three Months Ended October 31, 2008 and 2007 (Unaudited) CASH FLOWS FROM OPERATING ACTIVITIES Net loss $ ) $ ) Adjustments to reconcile net loss to net cash used in operations: Depreciation Amortization of deferred compensation - Amortization of prepaid consulting expense - Write off of discount on converted debt - Induced conversion cost Amortization of deferred loan discount Write down of obsolete inventory - Changes in assets and liabilities (Increase) in accounts receivable ) ) (Increase) in accounts receivable - other ) - (Increase) in prepaid expenses ) ) (Increase) in inventories ) ) Deferred loan closings costs Decrease in accounts payable ) ) Decrease in accrued expenses and other liabilities ) ) Net cash used in operations ) ) CASH FLOWS FROM INVESTING ACTIVITIES Redemption of certificates of deposit - Net cash provided by investing activities - CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from note receivable Net cash provided by financing activities NET DECREASE IN CASH AND CASH EQUIVALENTS ) ) CASH AND CASH EQUIVALENTS - BEGINNING OF PERIOD CASH AND CASH EQUIVALENTS - END OF PERIOD $ $ SUPPLEMENTAL DISCLOSURE OF CASH FLOW INFORMATION: CASH PAID DURING THE PERIOD FOR: Interest expense $ $ 38 Income Taxes $ - $ - SUPPLEMENTAL DISCLOSURE OF NONCASH ACTIVITIES: Debt converted to equity $ $ Common stock issued for accrued interest $ $ - The accompanying notes are an integral part of the condensed consolidated financial statements 6 CONOLOG CORPORATION AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS FOR THE THREE MONTHS ENDED OCTOBER 31, 2008 (Unaudited) Note 1  Unaudited Financial Statements The condensed unaudited interim consolidated financial statements included herein have been prepared, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission. The condensed consolidated financial statements and notes are presented as permitted on Form 10-Q and do not contain information included in the Companys annual statements and notes. Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States of America have been condensed or omitted pursuant to such rules and regulations, although the Company believes that the disclosures are adequate to make the information presented not misleading. It is suggested that these condensed consolidated financial statements be read in conjunction with the July 31, 2008 audited consolidated financial statements and the accompanying notes thereto. While management believes the procedures followed in preparing these condensed consolidated financial statements are reasonable, the accuracy of the amounts are in some respects dependent upon the facts that will exist, and procedures that will be accomplished by the Company later in the year. These condensed unaudited consolidated financial statements reflect all adjustments, including normal recurring adjustments, which, in the opinion of management, are necessary to present fairly the operations and cash flows for the period presented. Results of operations for the three months ended October 31, 2008 should not necessarily be taken as indicative of the results of operations that may be expected for the fiscal year ending July 31, 2009. Note 2  Conversion of Debt On March 12, 2007 a private placement of an aggregate of $2,825,000 of Convertible Debentures was placed with 8 investors. The Convertible Debentures, subject to stockholder approval as required by any applicable Nasdaq rules, are convertible into an aggregate of 1,412,500 shares of the common stock of the Company. The Conversion Price of the Convertible Debentures is $2.00 per share. The investors also received warrants to purchase an aggregate of 1,412,500 shares of the Companys common stock at an exercise price of $2.88 per share, exercisable beginning at any time on the sooner of September 8, 2007 or the date the Companys stockholders approves the issuance of the Companys common stock issuable on conversion of the Convertible Debentures (if such approval is required by the applicable rules of the Nasdaq) through the fifth anniversary of the issuance. In addition, the selling agent (including certain of its employees and affiliates) was granted a warrant to acquire 282,500 shares of the
